Citation Nr: 1001459	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-31 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
crusted lesion, lower left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1971 and from March 1972 to January 1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, on behalf of the RO in Cleveland, Ohio.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In April 1982, service connection was granted for crusted 
lesion, lower left leg; eczema with warts, left hand; and 
residuals of a left pelvic iliac wing fracture.  Separate 
noncompensable evaluations were assigned to each disability.  
In the rating decision, the RO noted that the Veteran's 
complete service treatment records were not available for 
review, including his separation examination.  The nature and 
etiology of the crusted lesion, lower left leg, was neither 
detailed in the Veteran's available treatment reports nor the 
April 1982 rating decision.  A contemporaneous VA examination 
mentioned the existence of the crusted lesion, lower left 
leg, but was silent as to the etiology, a specific diagnosis, 
or exact location.

In September 1984, the Veteran reported a 10-year history of 
"nodular puritic lesions" on his lower left leg.  Testing 
resulted in a diagnosis of dermatofibroma.  In December 1984, 
the Veteran complained of lower left leg pain.  A VA 
examination revealed a circular lesion, 1.5 centimeter in 
diameter, on the Veteran's left leg.  There was no crusting 
and no denuded area.  The "thin" skin was of a purplish-
grey color with no tenderness.  The diagnosis was "scar, 
left lower leg, ant[erior] surf[ace]...status [post 
operative] excision dermofibroma [sic]."  In January 1985, 
entitlement to a compensable evaluation for his crusted 
lesion, lower left leg, was denied.


In May 1989, a VA examination demonstrated a .25 centimeter 
scar on the anterior aspect of Veteran's left leg, deemed to 
be secondary to the excision of dermatofibroma.  In August 
1989, the Veteran reported a history of a "wart-like lesion 
on the left leg which became irritated and [bled] several 
times since 1971."  The Veteran further reported "wart-like 
lesions" on his left thumb and fourth finger.  The Veteran 
also stated that he experienced "papules and/or vesicles 
with clear sticky liquid oozing from [them] associated with 
itching present on the face, back, [and] right leg."  The 
Veteran stated that a lesion on his right leg also bled 
periodically.  The diagnoses were: eczema, palmer aspect of 
left hand; status post excision of wart from the dorsal 
aspect of the left thumb with no residual scar; status post 
excision of probable dermatofibroma left leg with residual 1/4 
centimeter scar; and lesions, erythematous, and 
hyperpigmented papules, millimeter in size, present on the 
right upper arm, right leg, left posterior chest wall, and 
nape of neck (non-specific lesions).

In May 1990, pursuant to a claim of entitlement to a 
compensable evaluation for his service-connected eczema, the 
Veteran testified at an RO hearing that "the" lesion on his 
lower left leg first appeared after wading through rice 
patties while on active duty service in Vietnam.  The Veteran 
then testified that this specific lesion was excised in 1984 
and did not redevelop, but that lesions similar to it 
developed on different parts of his body.  A May 1990 
pathologic examination of a subcutaneous nodule from the 
Veteran's left leg resulted in a diagnosis of "fibrofatty 
tissue with scattered dermal adnexae (left leg region)."  In 
August 1990, the evaluation assigned to the Veteran's 
service-connected eczema was increased to 10 percent.  The 
evidence relied upon by the RO in granting this increase 
demonstrated that the Veteran's eczema was spreading, 
involving his face, back of head, both arms, buttocks, 
thighs, groin, and feet, in addition to his left hand.  A 
contemporaneous VA examination demonstrated that the Veteran 
had erythematous papular nodular lesions, some with crust 
formation.  These lesions were present on the Veteran's left 
upper arm, left upper posterior chest, the right side of his 
face, and his left thigh.  There were also healed lesions on 
the Veteran's right upper arm, left gluteal area, right 
posterior thigh, and on his heels.

In November 1991, The Veteran complained of "blisters" on 
the dorsum aspect of his left hand that developed pus and, 
upon squeezing, purulent material was discharged.  The 
diagnosis was that the Veteran might have two different types 
of lesions, those associated with pustular eczema and those 
associated with tinea pedis.  As a result of this 
examination, the RO found that a rating in excess of 10 
percent was not warranted for the Veteran's service-connected 
eczema, nor was a compensable evaluation warranted for his 
service-connected crusted lesion, lower left leg.

From July 1997 to June 2002, the Veteran received a variety 
of diagnoses of skin-related disorders, including 
folliculitis, dermatitis, status post removal of verruca 
valgaris, erythematous papules, scaly papules, xerosis, and 
prurigo nodularis, in addition to the already established 
diagnosis of eczema.

In August 2004, the Veteran submitted a claim of entitlement 
to an increased rating for a "lower left leg condition."  
The RO construed the Veteran's August 2004 submission as a 
claim of entitlement to a compensable evaluation for his 
crusted lesion, lower left leg.

At the March 2005 VA examination, the Veteran reported that 
he developed a pin tract infection and chronic osteomyelitis 
as a result of treatment associated with his inservice left 
pelvic iliac wing fracture.  The Veteran also reported that 
the osteomyelitis had been a persistent problem for him since 
then and that he developed occasional drainage.  Upon 
physical examination, there was a scabbed area over the 
medial compartment of the Veteran's left tibia, but no then 
current drainage.  There was a "little bit" of bony 
tenderness over the proximal tibia where the old pin tract 
infection was located and where the Veteran developed 
osteomyelitis.  The diagnosis was pin tract infection with 
chronic osteomyelitis, left proximal tibia.  

In May 2005, the RO increased the rating assigned to the 
Veteran's service-connected crusted lesion, lower left leg, 
to 10 percent, effective August 2, 2004.  This rating was 
assigned pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-
7806 (2009).  See 38 C.F.R. §§ 4.20, 4.27 (2009).  Thus, the 
RO evaluated the Veteran's crusted lesion, lower left leg, as 
being analogous to dermatitis or eczema.

Later in May 2005, the Veteran submitted a notice of 
disagreement wherein he asserted that his crusted lesion, 
lower left leg, was evaluated by the RO pursuant to the wrong 
diagnostic code.  The Veteran contended that his crusted 
lesion, lower left leg, should have been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5000 (2009), which 
concerns osteomyelitis, a musculoskeletal disorder.  At the 
time of the May 2005 rating decision, VA recognized that the 
Veteran had a then current diagnosis of osteomyelitis, left 
tibia, which was assigned a 10 percent evaluation for pension 
purposes only, but had not been granted service connection.

In June 2006, service connection was granted for 
osteomyelitis, left tibia, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5000.

In August 2006, a rating in excess of 10 percent for the 
Veteran's service-connected crusted lesion, lower left leg, 
was denied.  This denial was again based on the criteria 
contained in 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806.   
In September 2006, the Veteran submitted a substantive appeal 
wherein he reiterated his contention that the RO should had 
evaluated the service-connected crusted lesion, lower left 
leg, under 38 C.F.R. § 4.71a, Diagnostic Code 5000.  
Contemporaneous to his substantive appeal, the Veteran 
submitted a statement wherein he asserted that the crusted 
lesion, lower left leg, was a consequence of his now service-
connected osteomyelitis.

Notably, in July 2006, radiological examination of the 
Veteran's proximal left tibia revealed several cystic 
lesions.  In February 2007, magnetic resonance imaging of the 
Veteran's left tibia demonstrated a lesion measuring 2.6 
centimeters, by 2.3 centimeters, by 1.5 centimeters.  In 
November 2008, it was ascertained that the Veteran's left leg 
pain was "likely due to severe peripheral vascular disease 
with ankle-brachial."  In February 2009, a computed axial 
tomography scan revealed a 2.8 centimeter, by 2 centimeter, 
by 2.5 centimeter sclerotic ring in the proximal third of the 
Veteran's left tibia.  In April 2009, wound cultures from 
2004 and 2005 were found to have grown methicilin sensitive 
staphylococcus aureus and staphylococcus epidermidis, which 
were considered a chronic and "probably non-curable 
infection."

At the September 2009 Board hearing, the Veteran testified 
that "the osteomyelitis and the lesion in [his] bone, [his] 
tibia, [was] not healing." (emphasis added).  The Veteran 
also testified that his "osteomyelitis [was] still active in 
[his] legs and the whole [sic] in [his] tibia [was] not 
healing, which [was] resulting in the lesion in [his] leg."  
The Veteran further testified that his lesions would 
occasionally open and "seep."

Despite a longitudinal review of the evidence of record, the 
Board is unable to ascertain the unique etiology or 
symptomatology of the crusted lesion, lower left leg, which 
was granted service connection in April 1982.  Discerning the 
nature and unique symptoms of the Veteran's service-connected 
lower left leg crusted lesion, is complicated by overlapping 
disorders and the service connection of disabilities that 
similarly manifest in and on the Veteran's lower left leg.  
Since April 1982, the Veteran has received a variety of 
diagnoses of skin-related disorders, including, but not 
limited to eczema and dermatofibroma, which are marked by 
lesions and/or crusted lesions.  The evidence of record does 
not associate or disassociate these lesions from the service-
connected crusted lesion.  Further, during the pendency of 
this appeal, service connection was granted for 
osteomyelitis, left tibia, with an associated pin tract 
infection site.  The Veteran essentially claims that drainage 
from his service-connected osteomyelitis, left tibia, causes 
a lesion to occasionally form on his lower left leg.  The 
evidence of record does not associate or disassociate the 
service-connected crusted lesion, lower left leg, from the 
lesion associated with the Veteran's service-connected 
osteomyelitis, left tibia.  Moreover, the evidence of record 
indicated that the Veteran's left leg pain was due to severe 
peripheral vascular disease; no mention was made of the 
Veteran's crusted lesion.  Given the medical complexity of 
this claim and the lack of adequate medical evidence, the 
Board finds that an examination is warranted to clarify the 
current, unique symptomatology of the Veteran's service-
connected crusted lesion, lower left leg, to the extent 
possible.  Mittleider v. Brown, 11 Vet App 181 (1998).  
Moreover, an examination is warranted in order to avoid 
prohibited pyramiding.  See 38 C.F.R. § 4.14 (2009); see also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  


Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  The RO must then 
obtain copies of the related records that 
are not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  The Veteran must be afforded a 
comprehensive examination to determine the 
severity of his service-connected crusted 
lesion, lower left leg.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Any indicated diagnostic 
tests and studies must be accomplished.  
All pertinent symptomatology and findings 
must be reported in detail.  The examiner 
must report the frequency/persistence of 
any findings.  The examiner must opine as 
to the unique features, if possible, of 
the Veteran's service-connected lower left 
leg crusted lesion, which was granted 
service connection in April 1982.  The 
examiner must also ascertain, if possible, 
whether the crusted lesion, lower left 
leg, is associated with any of the current 
diagnoses of skin-related disorders and, 
if so, how they are related.  
Specifically, the examiner must opine as 
to whether the diagnosis and eventual 
excision of dermatofibroma on the 
Veteran's lower left leg is related to the 
crusted lesion, lower left leg, that was 
granted service connection in April 1982, 
and, if so, how they are related.  
Further, the examiner must opine as to 
whether the crusted lesion, lower left 
leg, that was granted service connection 
in April 1982, is related to the Veteran's 
osteomyelitis, left tibia, and, if so, how 
they are related.  Moreover, if it is 
determined that the Veteran's service-
connected crusted lesion, lower left leg, 
is related to his service-connected 
osteomyelitis, left tibia, the examiner 
must fully describe both the muscular, 
skeletal, and dermatological 
manifestations of the disabilities.  A 
complete rationale for any opinion 
expressed must be included in the 
examination report.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, it must 
be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  The report prepared 
must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained and associated with the 
Veteran's claims file that shows that 
notice scheduling the examination was sent 
to the Veteran's last known address.  
Documentation must also be obtained and 
associated with the Veteran's claims file 
that indicates whether any notice that was 
sent was received or returned as 
undeliverable.

4.  Once the above action has been 
completed, the RO must re-adjudicate the 
Veteran's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

